Case 2:18-cv-00981-DAK Document 136 Filed 01/21/21 PageID.1040 Page 1 of 2




_________________________________________________________________________

                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH



CHRISTOPHER SIMMLER,
                                                        MEMORANDUM DECISION
          Plaintiff,                                        AND ORDER

vs.                                                        Case No. 2:18-CV-981-DAK

HARRIS H. SIMMONS, et al.,                                    Judge Dale A. Kimball

          Defendants,




        This matter is before the court on Plaintiff’s Motion to Stay Tolling Time to File Notice

of Appeal. Under Rule 4(a)(5) this court may extend the time to file a notice of appeal if a party

moves for the extension no later than thirty days after the time prescribed. Fed. R. App. P.

4(a)(5)(A)(i). Under Rules 4(a)(1)(A) and 4(a)(4), Plaintiff’s notice of appeal was due within

thirty days of this court’s December 21, 2020 Memorandum Decision denying his Motion for

Reconsideration of the Court’s Memorandum Decision and Order Adopting Report &

Recommendation. Plaintiff’s January 13, 2020 Motion to Stay the Tolling Time to File Notice

of Appeal was timely brought as a motion for an extension of time to file a notice of appeal.

        However, Plaintiff’s motion fails to ask for a specific extension of time. Rather, he asks

the court to toll the time for filing a notice of appeal indefinitely until the court issues a decision

in a separate case. While Plaintiff contends that the two cases are related, they are two separate

cases. If Plaintiff wishes to pursue an appeal of the present case, he should do so in a timely

manner. Plaintiff presents no argument that he is unable to pursue the appeal, only a desire to
Case 2:18-cv-00981-DAK Document 136 Filed 01/21/21 PageID.1041 Page 2 of 2




wait for the other case. Each case, however, will be decided on its own merits. The court is not

opposed to giving Plaintiff additional time to file his notice of appeal, but an indefinite extension

is unreasonable. Therefore, the court grants Plaintiff thirty days from the date of this Order to

file his notice of appeal.

        DATED this 21st day of January, 2020.

                                                      BY THE COURT:



                                                      __________________________________
                                                      DALE A. KIMBALL,
                                                      United States District Judge




                                                  2
